Citation Nr: 9922955	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  He died in October 1982.  The appellant is 
his widow.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 decision of the Committee on 
Waivers and Compromises (Committee) of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's request for waiver 
of recovery of an $11,944 overpayment of death pension 
benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's failure to submit accurate income 
information constitutes bad faith.


CONCLUSION OF LAW

The appellant's bad faith precludes consideration of waiver 
of recovery of the death pension overpayment.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1997); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value 

that may be obtained which have not already been associated 
with the veteran's claims folder.  The Board accordingly 
finds that the duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The appellant contends, essentially, that her overpayment 
indebtedness is not the result of misrepresentation or bad 
faith.  She further contends that, in view of what she has 
categorized as "great financial hardship," a waiver of the 
full, original amount of overpayment indebtedness of $11,944 
should be granted.  After a review of the record, the Board 
finds that her indebtedness is the result of bad faith, and 
that it must deny a waiver of recovery of the full, original 
amount of the indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1997) prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1998), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. 
§ 1.965(b)(2) (1998).  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  38 C.F.R. § 1.965(b)(3) (1998).  The Board 
also notes that any misrepresentation of material fact must 
be "more than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (1998).

In the instant case, the record clearly establishes that the 
appellant deliberately failed to report Social Security 
income that she apparently began receiving in June 

1995.  It must be pointed out that VA advised her repeatedly 
to report all changes in income to VA; letters to that effect 
were sent to her in March 1995 and October 1996, both of 
which specifically indicate to "[p]lease remember it is 
important that you report all income changes to VA."  It must 
also be pointed out that, on the pension eligibility 
verification reports (VA Form 21-0518) that she submitted 
annually between 1986 and 1994, she was informed that monthly 
Social Security payments constituted income for pension 
eligibility purposes.  Notwithstanding being furnished with 
this information, she failed to advise VA that she was in 
receipt of any Social Security income.  It can only be 
concluded that she purposefully sought to maximize her 
pension benefits, for whatever motive, by withholding 
required data on additional sources of income.  This position 
is supported by the fact that she also indicated, on the 
Financial Status Report, VA Form 20-5655, that she submitted 
in October 1997, that she had been employed in the private 
sector from 1995 to "11-7-97"; a review of the record does 
not reveal that VA had been notified of that employment 
income, which would have been offset against pension, either.  
It must again be concluded that her apparent failure to 
report her income was based on an attempt to receive as much 
pension as possible, notwithstanding the legal requirements 
that death pension benefits be offset by income.  See 
38 U.S.C.A. § 1541 (West 1991).

After consideration of the pertinent evidence, the Board must 
concur with the Committee's finding in February 1998 that the 
appellant's failure to report her outside income constitutes 
bad faith, in that she sought to obtain an unfair advantage 
with regard to the payment of death pension benefits.  
Richards v. Brown, 9 Vet. App. 255 (1996).  She had knowledge 
of the likely consequences - that is, payment of pension 
benefit amounts to which she was not legally entitled - and 
her actions resulted in a loss to the Government, in the form 
of that additional and improperly obtained money.


In view of the Board's finding that the appellant acted in 
bad faith, it is concomitantly precluded from granting a 
waiver of the appellant's debt of $11,944, which was created 
by death pension overpayment in that amount.  38 C.F.R. 
§ 1.965(b) (1998).


ORDER

Entitlement to waiver of recovery of a debt created by death 
pension overpayment in the original amount of $11,944 is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

